DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/25/2022 has been entered. Claims 6 and 8-12 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 6 and 8-12 have been considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, the references Case and Tsukagoshi are analogous, combinable, and teach all recited features of the limitation, “the monitoring target is at least a state of the outside work area including the area in which feeders of the component mounting machine are set.”
Case describes a component mounting machine with feeders. Paragraph 7 of the specification cites, “Typical feeder mechanisms include tape feeders, vibratory feeders and tray feeders. When required to configure a pick and place machine to assemble a new workpiece, an operator will insert the component feeders into their positions following an ordering scheme determined by the pick and place machine's program” and it is apparent that these feeders are the outside work area including the area in which feeders of the component mounting machine are set.”
Tsukagoshi describes a component mounting machine with feeders that are imaged. Paragraph 93 of the specification cites, “While the vicinity of the pickup position 53 for the tape feeder 50 is being photographed, the tape feeder 50 is instructed to carry out the reverse feeding action frame by frame.” Therefore Tsukagoshi teaches “the monitoring target is at least a state of the outside work area including the area in which feeders of the component mounting machine are set” when the teaching of imaging feeders is applied to the environment of case, which has outside work area feeders.
All of the above references are analogous in the field of component mounting machines with feeders. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Tsukagoshi regarding cameras used to image feeders during feeder operation would be able to be combined with the teaching of Case regarding feeders that are located at the outside work area, so that the outside work area feeders of Case would be able to be imaged. While the camera of Tsukagoshi is described as a board camera, one of ordinary skill in the art would be able to apply the teachings of Tsukagoshi regarding imaging feeders to the feeders of Case without undue experimentation. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, and 10-112 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 20060075631) (hereinafter Case) in view of Faraci et al. (US 20160014909) (hereinafter Faraci), further in view of Tsukagoshi (US 20100242267) (hereinafter Tsukagoshi).
Regarding claim 6, Case teaches A system for monitoring an outside work area of a component mounting machine (see Case paragraphs 7 and 8 regarding feeders being loaded by operators, meaning they are outside of the actual work area of a component mounting machine), comprising: 
the outside work area including an area in which feeders of the component mounting machine are set (see Case paragraphs 7 and 8 regarding feeders being loaded by operators, meaning they are outside of the actual work area of a component mounting machine);
a display device configured to display an image captured by the external monitoring camera (see Case figure 4 and paragraph 43 regarding display and figure 6 and paragraph 45 regarding graphical display that includes image taken by camera); and 
an image recording device configured to record an image captured by the external monitoring camera (see Case paragraph 11 regarding storing images taken from camera for later review), 
wherein the display device is configured to display the images in real time (see Case figure 4 and paragraph 43 regarding display and figure 6 and paragraph 45 regarding graphical display that includes saved image taken by camera to check the state of the pickup process)
However, Case does not explicitly teach an upper frame and outer work area camera as needed for the limitations of claim 6. 
Faraci, in a similar field of endeavor, teaches an upper frame of the component mounting machine (see Faraci paragraph 110-111 and fig. 12 regarding circuit board preproduction area where operator performs work before the machine takes over, where an upper frame is defined by the upper front extended shelf of the overall frame of the machine and above); 
an external monitoring camera on a front section of the upper frame and configured to image an external work area that is an area outside of the component mounting machine at which an operator performs work with respect to the component mounting machine (see Faraci paragraph 110-111 and fig. 12 regarding circuit board preproduction area where operator performs work before the machine takes over, where an upper frame is defined by the upper front extended shelf of the overall frame of the machine and above, where cameras are mounted at the operator loading station where the operator performs work outside of the machine at the front area of the upper frame- in combination with Case, this teaching may be applied so that a feeder front upper frame region of a component mounting machine of Case is monitored); 

One would be motivated to combine these teachings in order to provide teachings relating to an improved system of manufacturing circuit boards (see Faraci paragraph 6). 
However, the combination of Case and Faraci does not explicitly teach the types of state monitoring as needed for the limitations of claim 6. 
Tsukagoshi, in a similar field of endeavor, teaches the images reproduced by being read from the image recording device to check a state of a monitoring target on which the operator performed the work in the outside work area (see Tsukagoshi paragraphs 92-93 regarding camera monitoring the feeder position until a detection of a position state) and  
the monitoring target is at least a state of the outside work area including the area in which feeders of the component mounting machine are set during setting the feeder on the component mounting machine and after completion of the setting the feeder on the component mounting machine (see Tsukagoshi paragraph 92-94 regarding detecting the state of the feeder as it is being set in a "ready to be removed" state- this is interpreted as the monitoring target being the feeder during and after setting, as the overall feeder is being "set" in a state to be removed. Paragraphs 97-98 describes detecting the state of the tape feeding action so that it is set in a state ready to resume feeding- this is interpreted as the monitoring target .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Case and Faraci to include the teaching of Tsukagoshi by incorporating the feeder state and component tape state monitoring of Tsukagoshi into the feeder process of Case, where in combination, the operator loaded feeders located at the outside work area would be imaged by the camera of Tsukagoshi. One of ordinary skill would recognize that Case and Tsukagoshi are directly analogous in the field of component mounting machines.
One would be motivated to combine these teachings in order to provide teachings related to tape feeders in an electronic component mounting apparatus (see Tsukagoshi paragraph 2).
Regarding claim 8, the combination of Case, Faraci, and Tsukagoshi teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case, Faraci, and Tsukagoshi teaches wherein the display device is any one of a monitor of a computer configured to control the component mounting machine provided with the external monitoring camera, a monitor of a host computer configured to manage a component mounting line provided with the component mounting machine, or a mobile terminal or monitor of an external computer connected by a network to the host computer (see Case paragraph 46 regarding monitor connected to network of machine).
Regarding claim 10, the combination of Case, Faraci, and Tsukagoshi teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case, Faraci, and Tsukagoshi teaches further comprising an image recognition device configured to process the image captured by the external monitoring camera to recognize the state of the monitoring target (see Tsukagoshi paragraphs 92-93 regarding camera monitoring the feeder position until a detection of a position state), 
wherein in a case in which it is detected based on recognition results of the image recognition device that the state of the monitoring target is different to a normal state, an indication that the state of the monitoring target is different to the normal state is displayed on the display device (see Tsukagoshi paragraph 93-94 regarding detecting the state of the feeder being in a "ready to be removed" state and displaying a notification of the state on the monitor, which is a different state than normal operation).
One would be motivated to combine these teachings in order to provide teachings related to tape feeders in an electronic component mounting apparatus (see Tsukagoshi paragraph 2).
Regarding claim 11, the combination of Case, Faraci, and Tsukagoshi teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case, Faraci, and Tsukagoshi teaches wherein the display device is on the front section of the upper frame (see Faraci paragraph 110-111 and fig. 12 regarding circuit board preproduction area where operator performs work before the machine takes over, where an upper frame is defined by the upper front extended shelf of the overall frame of the machine and above, where a monitor is mounted on the front section of the upper frame).

Regarding claim 12, the combination of Case, Faraci, and Tsukagoshi teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Case, Faraci, and Tsukagoshi teaches wherein the monitoring target further includes a state of the outside work area including the area in which feeders of the component mounting machine are set during setting of component supply tape on one of the feeders and after the setting of the component supply tape on the one of the feeders (see Tsukagoshi paragraph 92-94 regarding detecting the state of the feeder as it is being set in a "ready to be removed" state- this is interpreted as the monitoring target being the feeder during and after setting, as the overall feeder is being "set" in a state to be removed. Paragraphs 97-98 describes detecting the state of the tape feeding action so that it is set in a state ready to resume feeding- this is interpreted as the monitoring target being the component supply tape during and after setting, as the tape is being set in a state to resume feeding. In combination with Case, the camera may be located at the feeder area loaded by the machine operators, which would be outside of the work area of the component mounting machine, so that the displayed images include the images taken at the feeder area).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 20060075631) (hereinafter Case) in view of Faraci et al. (US 20160014909) (hereinafter Faraci), further in view of Tsukagoshi (US 20100242267) (hereinafter Tsukagoshi), and further in view of Ishiguri (US 20160162739) (hereinafter Ishiguri).
Regarding claim 9, the combination of Case, Faraci, and Tsukagoshi teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
the trigger being an error signal of the component mounting machine (see Case paragraph 47 regarding various types of error signals presented as information to the operator, including feeder information such as feeder position, which in combination with Faraci may be monitored in the outside work area where feeders are loaded by operators), and, 
with respect to data of the image, a trace log of the component mounting machine, information of the time point and error information are linked (see Case paragraphs 45 and 47 regarding tabular history of captured images of mounting processing and pick indication information including error information and data regarding all of the component mounting features of that time period are logged- in combination with Ishiguri below, it is obvious that the time of recording would be known and logged as well).
However, the combination of Case, Faraci, and Tsukagoshi does not explicitly teach the recording protocol as needed for the limitations of claim 9.
Ishiguri, in a similar field of endeavor, teaches wherein the image recording device records the image captured by the external monitoring camera from a time point that is a specified period backwards from a time at which a trigger occurred (see Ishiguri paragraph 23 regarding detecting an event and recording the information from a predetermined period of time preceding the event trigger- in combination with Faraci and Case, the event can be a feeder error signal in a component mounting machine environment), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Case, Faraci, and Tsukagoshi to include the teaching of Ishiguri by incorporating the backwards time period recording of Ishiguri at the trigger event of Case, so that when the trigger event occurs when a 
One would be motivated to combine these teachings in order to provide teachings relating to video recording when an event occurs (see Ishiguri paragraph 7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483